APPOINTMENT OF SPECIAL MASTER/REFEREE
Before WEINSTEIN, District Judge, and FREEDMAN, Supreme Court Justice.
Several hundred cases from the United States District Courts in the Southern and Eastern Districts of New York have been assigned to Judge Jack B. Weinstein. Several hundred similar state cases have been assigned to New York Supreme Court Justice Helen E. Freedman.
Plaintiffs claim injuries from exposure to asbestos at the Brooklyn Navy Yard during and after World War II. They seek hundreds of millions of dollars in compensatory damages. They also demand punitive damages of billions of dollars. Defendants deny liability.
Scores of similar cases have already been tried or settled in the Eastern and Southern Districts of New York and in the Supreme Court of the State of New York. Tens of thousands of such cases have been disposed of across the country. More than a hundred thousand are still pending.
It is simply not possible for our court system to clear this huge backlog in a way fair to both plaintiffs and defendants on a case-by-case trial basis. The taxpayers cannot afford to pay the costs of “business-as-usual” in disposing of this litigation. Creativity and cooperation are vital.
*435This major litigation has now matured. Little in law or fact concerning general liability remains in doubt. Only the details of individual claims vary from case to case. The attorneys representing the parties have had so much experience with worker-asbestos cases that they are in a position to agree on fair settlement values in every case.
We have now consulted with the other judges in the Southern and Eastern Districts and in the Supreme Court of the State of New York. Two extensive meetings with the attorneys for plaintiffs and defendants have been conducted with Justice Freedman and Judges Weinstein and Charles P. Sifton participating.
It is the consensus of all the judges involved that these cases can and should be settled now on terms fair to both the plaintiffs and defendants. Settlement is required to alleviate the terrible calendar congestion in the State and Federal courts of New York. There is an urgent need to clear our dockets to make room for the increases in drug cases. More criminal drug cases will be brought if promises of increased anti-drug law enforcement are met.
Accordingly, the Supreme Court of the State of New York and the United States District Courts for the Eastern and Southern Districts of New York jointly appoint Kenneth R. Feinberg, Esq., as Referee and Settlement Master. His appointment as a Referee is made pursuant to sections 4301 et seq. of the New York Civil Practice Law and Rules and as Master pursuant to Rule 53 of the Federal Rules of Civil Procedure. The powers of Settlement Master and Referee are for this purpose equivalent. The emergency nature of this problem requires a joint appointment and close cooperation between the State and Federal courts.
Mr. Feinberg has special expertise, competence and experience as a Settlement Master and Referee. He will assist the parties and the courts in promptly settling these cases subject to further orders of the courts. Fees will be based upon rates and procedures approved in County of Suffolk v. Long Island, Lighting Co., 710 F.Supp. 1477 (E.D.N.Y.1989).
The parties are directed promptly to meet with Mr. Feinberg. They will assist him and each other in the disposition of these cases without trial. The courts reserve the power to take such further steps as may appear to be desirable.
SO ORDERED.